No. 99-50789
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-50789
                          Summary Calendar


ROBERT CARLETON MITCHELL,

                                           Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; BUREAU OF PRISONS;
SLADE, Warden; SERRANO, Dr.; LICON, Ms.;
VILLANUEVA, Mr.; FERNANDEZ, Mr.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-97-CV-450-H
                       --------------------
                           March 6, 2000

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Former federal prisoner Robert Carleton Mitchell appeals

from the grant of summary judgment for the defendants in his

civil action.   For the reasons that follow, we affirm the

judgment of the district court.

     Relevant to the district court’s disposition of any possible

claims under the Federal Tort Claims Act (FTCA), 28 U.S.C.

§§ 2671-2680, Mitchell contends that exhaustion of prison

administrative remedies would be futile.     He provides no specific


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50789
                                 -2-

allegations indicating that exhaustion would be futile; his

unsupported assertion that exhaustion would be futile is

insufficient to demonstrate that the district court erred by

disposing of any FTCA claims on exhaustion grounds.

     Regarding his claims brought pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), Mitchell contends that Warden J.E. Slade and Dr. Jose

Serrano were deliberately indifferent to his serious medical

needs because he was not provided with a special diabetic diet;

because oral surgery to treat damage to his teeth was delayed;

because his chronic back condition was not treated; because

treatment of his prostate cancer was delayed; because he was

never treated for dizziness; and because nothing was done in

response to an abnormal electrocardiogram (EKG) reading.   The

evidence indicated that the defendants were not deliberately

indifferent to Mitchell’s serious medical needs.    Estelle v.

Gamble, 429 U.S. 97, 106 (1976).

     Mitchell contends that Marti Licon and Pifas Villanueva

delayed his release on parole by refusing to submit his second

release plan when first asked; submitting his second release plan

to the wrong probation office; failing to move quickly enough on

the relevant paperwork; and forcing him to spend time working up

a third release plan.   A prisoner has no constitutional right to

release on parole.   Greenholtz v. Inmates of the Nebraska Penal

and Correctional Complex, 442 U.S. 1, 7 (1979).    Statutory and

regulatory language, however, may create a liberty interest in

release.   See id. at 12.   Officials involved in the parole
                            No. 99-50789
                                 -3-

process may delay a tentative release date pending preparation of

a suitable release plan.    Anton v. Getty, 78 F.3d 393, 397 (8th

Cir. 1996); 28 C.F.R. §§ 2.12(d), 2.28(e), 2.23.      The evidence in

the record demonstrated no constitutional violation.

     Mitchell contends that Warden Slade, Villanueva, and Juan

Fernandez sabotaged his finances and deprived him of the ability

to purchase needed health items, and that they were culpable for

breach of contract, by attempting to change the terms of his

Inmate Financial Responsibility Program (IFRP) plan and forcing

him into IFRP refusal status, resulting in him receiving

maintenance pay of $1 per month.   “When a prison regulation

impinges on inmates’ constitutional rights, the regulation is

valid if it is reasonably related to legitimate penological

interests.”   Turner v. Safley, 482 U.S. 78, 89 (1987).     The IFRP

serves the legitimate penological interest of rehabilitation, and

has been upheld against constitutional attack.     McGhee v. Clark,

166 F.3d 884, 886 (7th Cir. 1999).   The regulations relevant to

IFRP plans allow prison officials to place prisoners who decline

to comply with their IFRP plans to be placed on maintenance pay

and otherwise sanctioned.   28 C.F.R. § 545.11(d).    The

regulations also allow prison officials to accelerate payments

and to count funds from outside the prison as available

resources.    McGhee, 166 F.3d at 887; § 545.11(b).    The evidence

in the record demonstrated that prison officials complied with

the relevant regulations; there was no constitutional violation

regarding Mitchell’s IFRP plan.
                           No. 99-50789
                                -4-

     Finally, Mitchell contends that Fernandez   stole funds from

his account, precluding him from purchasing needed health items.

Mitchell believes it inconceivable that a prison official could

confiscate a prisoner’s funds by mistake.   Construing his brief

liberally, Price v. Digital Equip. Corp., 846 F.2d 1026, 1028

(5th Cir. 1988), Mitchell contends that Fernandez deprived him of

due process by confiscating his funds.

     A negligent deprivation of property does not give rise to a

violation of the Due Process Clause of the Fourteenth Amendment.

Daniels v. Williams, 474 U.S. 327, 330-31 (1986).   Nor does such

a deprivation give rise to a violation of the Fifth Amendment’s

Due Process Clause, the basis for a federal prisoner’s due

process claim in a Bivens action.   See Sterling v. United States,

85 F.3d 1225, 1227 (7th Cir. 1996); O’Neal v. Eu, 866 F.2d 314,

314 (9th Cir. 1988).   The record indicated that the deprivation

in Mitchell’s case was negligent; the district court did not err

by granting summary judgment on Mitchell’s claim.

     AFFIRMED.